Per Curiam.
The defendant, at the close of plaintiff’s evidence and at the close of all the evidence, made motions for judgment as in case of nonsuit. C. S., 567. The court below, at the close of all the evidence, sustained defendant’s motion for nonsuit, and in this we see no error.
In Allen v. Lumber Co., 181 N. C., at p. 505-6, is the following: “A. perusal of our decisions will show that in order for liability to attach, in a case of simple, ordinary, everyday employment, and where the laborer is allowed to exercise his own judgment as to how the work should be done, it must appear, among other things, that the injury has resulted from some omission or defect which the employer is required to fulfill or remedy, in the proper and reasonable discharge of his duties, and that the omission or defect complained of and made the basis of the charge is of a kind from which some appreciable and substantial injury might be expected to occur when tested by the standard of reasonable prudence and foresight. Winborne v. Cooperage Co., 178 N. C., 88, and cases cited.” Simpson v. R. R., 154 N. C., 51, is similar to the case at bar.
Defendant furnished a suitable hook with which to do the work and competent fellow-workmen, and from the evidence it would seem that plaintiff made, and as it were, carried his own place of work with him, and used his own judgment as to the method of doing it. We find in law
No error.